Citation Nr: 0403305	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-10 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for Department of Veterans Affairs (VA) 
benefit purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to September 1945.  He died in November 2001.  

This appeal arises from a July 2002 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which determined that continuous 
cohabitation could not be found between the appellant and the 
veteran; therefore, the appellant's claim of entitlement to 
recognition as the surviving spouse of the veteran for the 
purposes of receiving VA death benefits was denied.  The 
appellant appeared and offered testimony at a hearing before 
a hearing officer at the RO in February 2003.  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.  

2.  The veteran and the appellant were married in June 1968, 
and the appellant was the veteran's lawful spouse at the time 
of his death in November 2001.  

3.  The veteran and the appellant were separated from 1970 
until July 2001.  

4.  The separation was due to the misconduct of the veteran 
without the fault of the appellant.  


CONCLUSION OF LAW

The appellant is recognized as the surviving spouse of the 
veteran for purposes of VA benefits.  38 U.S.C.A. §§ 101(3), 
(31), 1541, 5103A, 5107, 7104(c) (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.52, 3.53 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001.  In 
view of the Board's allowance of the appellant's claims, any 
failure to fully comply with VCAA requirements would not be 
prejudicial to the appellant.


Factual background.  The record indicates that the veteran 
filed a claim for pension benefits in September 2001.  In his 
application (VA Form 21-526), received in September 2001, the 
veteran reported being married to the appellant; however, he 
indicated that they did not live together because they 
"could not get along."  

Of record are VA treatment records dated from August 2001 
through October 2001, which show that the veteran received 
inpatient as well as outpatient care for prostate cancer.  In 
October 2001, the veteran was referred for psychological 
assessment; at that time, his next of kin was reported to be 
the appellant (described as his wife).  The veteran was also 
described as being married.  It was noted that, prior to his 
admission, the veteran and the appellant were not living in 
the same home but were not "separated;" however, after his 
health deteriorated, his wife provided care for him in her 
apartment.  The social worker described the appellant as 
being supportive; it was observed that she visited the 
veteran regularly.  A hospital discharge summary, dated in 
October 2001, reported a social history that was positive for 
remote ethanol abuse.  It was also reported that the veteran 
lived in Birmingham, Alabama, by himself previously; however, 
for the past several weeks, he has been living with his wife 
who has been separated from him for many years.  It was 
further reported that "after an extended discussion of the 
veteran's disease process and prognosis with him and his 
family, the veteran was discharged to home with his wife."  

The record reflects that the veteran died in November 2001.  
The death certificate indicated that he was married and 
listed the appellant as his surviving spouse. 

Of record is an Application for Dependency and Indemnity 
Compensation or Death Pension by Widow or Child (VA Form 21-
534), received in December 2001, wherein the appellant 
indicated that she was the surviving spouse of the veteran.  
She reported that she had married the veteran in June 1968 
and was married to him until his death in November 2001.  
However, the appellant indicated that she had not 
continuously lived with the veteran from the date of the 
marriage to the date of his death; she remarked that she left 
the home in 1970 because the veteran allowed his alcoholic 
friends to reside in their home.  She stated, however, that 
when the veteran became ill she cared for him.  In 
conjunction with her claim, she provided a copy of the 
marriage certificate showing she and the veteran were married 
in June 1968.  She also submitted a copy of the veteran's 
death certificate, dated in November 2001, which reported 
that the veteran was married and listed her as his surviving 
spouse.  

At her personal hearing in February 2003, the appellant 
maintained that although she and the veteran separated in 
1970, they talked every day and they attended church together 
on a regular basis.  The appellant argued that the separation 
between her and the veteran was just a living arrangement, it 
was not a reflection of their status; she reported living 
with and caring for the veteran after an automobile accident 
in 1990.  The appellant also noted that she and the veteran 
got back together in July 2001, and she took care of him 
until his death in November 2001.  

Submitted at the hearing were lay statements from two of 
their children, both of whom attested to the fact that the 
appellant and the veteran were married for 32 years.  They 
also reported that the appellant was supportive of and took 
care of the veteran during his illness until his death in 
November 2001.  


Legal analysis.  The law provides that death benefits may be 
paid to the "surviving spouse" of a veteran if certain 
requirements are satisfied.  38 U.S.C.A. §§ 1304, 1310, 1311, 
1541 (West 2002).  

In order to be entitled to death benefits as a "surviving 
spouse" of a veteran, the claimant must be a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j), who was the spouse of the 
veteran at the time of the veteran's death, and: (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in 38 C.F.R. § 3.55, has not remarried or 
has not since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50; see also 38 
U.S.C.A. §§ 101(3), 1541 (West 2002).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2003).  In determining whether there was 
continuous cohabitation, the statements of the surviving 
spouse as to the reason for the separation will be accepted 
in the absence of contradictory information.  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b) 
(2003).  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).  

The Court has determined that 38 U.S.C.A. § 101(3) and 38 
C.F.R. § 3.50(b)(1) set forth a two-part test to determine 
whether a spouse will be deemed to have continuously 
cohabited with the veteran when there has been a separation.  
The spouse must not only be free of fault at the time of the 
separation, but it must be found that the separation "was due 
to the misconduct of, or procured by, the veteran."  In 
assessing the reasons for a separation between a veteran and 
his or her spouse, fault or the absence of fault is to be 
determined based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  

In this regard, the veteran and the appellant entered into a 
legal marriage in June 1968.  The appellant has indicated 
that she left the veteran in 1970 after he allowed his 
alcoholic friends to reside in their home and he would not 
make them leave the house.  As noted above, the medical 
evidence reflects that the veteran had a history of alcohol 
abuse.  In the absence of contradictory information, the 
appellant's statements as to the reason for the separation 
must be accepted.  Therefore, based on the evidence of 
record, the Board finds that the initial separation was the 
result of the veteran's misconduct.  Gregory v. Brown, 5 Vet. 
App. 108, 112 (1993).  

It is also noteworthy that the veteran considered himself to 
be married when he filed a claim for pension in September 
2001; and, he listed the appellant as his next of kin.  It is 
significant that when he became ill and throughout his 
illness, the appellant resided with the veteran and took care 
of him until his death.  At her personal hearing in February 
2003, the appellant indicated that she and the veteran 
remained in contact and attended church together.  The lay 
statements from the veteran's daughters clearly attested to 
the fact that the veteran and the appellant were married 
until his death in November 2001. 

Based on the available evidence, the Board finds that 
separation of the veteran and appellant was due to misconduct 
of the veteran without the fault of the appellant; therefore, 
the continuous cohabitation requirement is considered to have 
been met.  38 C.F.R. § 3.53(a).  Accordingly, the Board finds 
that the appellant qualifies as the surviving spouse of the 
veteran for the purpose of eligibility for VA death benefits.  


ORDER


Entitlement to recognition as a surviving spouse of the 
veteran for VA death benefit purposes is granted.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



